[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  October 6, 2006
                               No. 04-10862                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                  D. C. Docket No. 03-00227-CR-T-23-TBM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DARIAN TENSLEY,
a.k.a. Drac,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (October 6, 2006)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Robert C. Port, counsel for Darian Tensley in this direct criminal appeal, has
moved to withdraw from further representation of appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Tensley’s conviction and sentence are

AFFIRMED.




                                          2